Citation Nr: 0936556	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-26 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected degenerative joint disease (DJD) of 
the lumbar spine with dextroscoliosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to 
December 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the RO.  

The Veteran initially perfected appeals for claims for higher 
ratings for various service-connected disabilities that 
include a left knee disability, hiatal hernia with 
gastroesophageal reflux disease (GERD), left ruptured 
Achilles tendon and left calcaneal spur, residual scarring 
from left ruptured Achilles tendon repair, left eye 
maculopathy, post surgical residuals of left 5th toe 
arthroplasty and post surgical scarring from the left 5th toe 
arthroplasty.  However, in a statement received in July 2008, 
the Veteran withdrew these appeals.  


FINDING OF FACT

The service-connected lumbar spine disability is shown to be 
manifested by diffuse low back tenderness with painful motion 
and without evidence of muscle spasm, guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as reversed lordosis or abnormal kyphosis; neither 
intervertebral disc syndrome with periods of incapacitation 
that lasted 4 weeks or more; nor a functional limitation of 
forward flexion of thoracolumbar spine to 30 degrees or less 
or consistent favorable ankylosis is demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
20 percent for the service-connected lumbar spine disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a including Diagnostic Codes 5237, 5242, 5243 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq. (West 2002 & Supp. 2007).  Appropriate medical 
examinations have been conducted.  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  See, 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Letters in 
June 2005, October 2005, March 2008, and April 2008 provided 
pertinent notice and development information.  

With respect to the VA's duty to assist, all evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims folder or he has been 
notified that VA was unable to obtain it.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Finally, the Board's analysis is this case will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  

The record includes statements of the Veteran, report of 
examination that was conducted in November 2005, report of 
QTC examination conducted in March 2008 and radiological 
study performed in June 2008.  


Increased rating

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the appellant's symptoms must be viewed in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.  


Entitlement to a rating greater than 20 percent for lumbar 
spine disability

Based on service treatment records, the RO granted service 
connection for DJD of the lumbar spine with dextroscoliosis, 
in a March 2006 rating action.  A 10 percent evaluation was 
assigned, effective in January 2006.  This rating was 
increased to 20 percent in a July 2008 rating action, 
effective beginning in January 2006.  

Even though the RO increased the schedular rating for the 
Veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
Veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

The regulations provide the following rating criteria: a 20 
percent evaluation is assignable where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237.  

A note (2) to this code indicates that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is from 0 to 30 degrees, and 
left and right lateral rotation is from 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  

Under Diagnostic Code 5243, an evaluation of 20 percent is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  

An evaluation of 40 percent is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and an evaluation of 60 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

In regard to limitation of motion, the service-connected 
lumbar spine disability is not shown to warrant a rating 
higher than 20 percent under the provisions of Diagnostic 
Code 5237.  

The Veteran displayed forward flexion that was noted to be to 
80 degrees with pain on pre-discharge examination in November 
2005 and to 45 degrees with complaints of pain when most 
recently examined in March 2008.  The combined range of 
motion also is not shown to be restricted to 120 or less for 
the thoracolumbar spine.  

Thus, on this record, the Board finds that the Veteran's 
forward flexion of the thoracolumbar spine is not actually 
restricted to 30 degrees or functionally limited due to pain 
beyond 45 degrees.  The finding do not equate with favorable 
ankylosis in this appeal.  

In a July 2008 statement, the Veteran reported having pain, 
stiffness and muscle spasm.  Further, the examination reports 
indicate that the Veteran noted daily, localized pain.  He 
described the pain as squeezing, aching, oppressing and 
cramping and was 6 on a scale of 1 to 10.  

The examinations have identified scoliosis associated with 
the lumbar spine disability, but there was no showing of 
related muscle spasm, reversed lordosis or abnormal kyphosis.  

Still further, the General Rating Formula for Diseases and 
Injuries of the Spine contemplates symptoms such as pain.  
So, an evaluation in excess of 20 percent for the service-
connected lumbar spine disability under Diagnostic Code 5237 
is not warranted.  

Moreover, on review of the medical record, the Board finds no 
showing of episodes of incapacitation or doctor-prescribed 
bed rest for incapacitating episodes due to intervertebral 
disc syndrome, during the past 12 months, let alone the four 
to six weeks required for a higher rating under Diagnostic 
5243 (intervertebral disc syndrome).  At the most recent 
examination, the Veteran denied such incapacitation.  

Furthermore, no separately ratable neurologic manifestations 
of intervertebral disc syndrome were identified.  The 
radiological study in June 2008, in fact, showed degenerative 
hypertropic changes of the upper and mid lumbar spine, 
otherwise it was negative.  

On these facts, the Board finds that the preponderance of the 
evidence is against the claim for that assignment of a rating 
higher than 20 percent for the service-connected lumbar spine 
disability during the course of this appeal.  



ORDER

An initial evaluation in excess of 20 percent for the service 
connected lumbar spine disability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


